107 F.3d 17
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SHAMROCK, INC., Plaintiff,andSteinberg Corp., a California Corporation, Defendant,Donna L. Lowry, Appellant,v.LEVY, LEVY & LEVY;  William J. Cahill, Judge;  J. Newsom,Justice, Defendants-Appellees.
No. 96-16045.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Donna L. Lowry appeals pro se the district court's dismissal for lack of subject matter jurisdiction of her 42 U.S.C. § 1983 action against attorney Mark P. Levy, San Francisco Superior Court Judge William J. Cahill, and California Court of Appeal Justice J. Newsom.  We affirm.


3
Federal district courts lack subject matter jurisdiction to review the final determinations of a state court in judicial proceedings.  Branson v. Nott, 62 F.3d 287, 291 (9th Cir.1995).  "This is true even when the challenge to a state court decision involves federal constitutional issues."  Id.


4
In her complaint, Lowry explicitly seeks reversal of state court decisions entered in connection with her lawsuit against Levy for breach of an employment contract.  The district court properly concluded that it lacked subject matter jurisdiction to review Lowry's impermissible collateral attack on prior state court decisions.  See id.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Lowry's request for oral argument is denied